UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2046


In Re:   CLOREY EUGENE FRANCE,

                Petitioner.




                 On Petition for Writ of Mandamus.
                      (1:13-cv-00250-JAB-LPA)


Submitted:   April 10, 2015                 Decided:     April 16, 2015


Before MOTZ and    GREGORY,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Clorey Eugene France, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clorey   Eugene   France        petitions   for   a   writ   of   mandamus,

alleging that the district court has unduly delayed in ruling on

his petition under 28 U.S.C. § 2254 (2012).                   He seeks an order

from this court directing the district court to act.                       We find

the present record does not reveal undue delay in the district

court.    Accordingly, we grant leave to proceed in forma pauperis

and deny the mandamus petition.                 We deny France’s motion for

release pending appeal and emergency relief, and dispense with

oral    argument    because      the    facts   and   legal    contentions       are

adequately      presented   in    the    materials    before    this     court   and

argument would not aid the decisional process.

                                                                PETITION DENIED




                                          2